DETAILED ACTION
Allowable Subject Matter
Claims 17-22, 24-38, 40-46 and 48-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 17, while lighting assemblies having a supporting body, the supporting body comprising a portion configured to rest on a portion of a T-bar; a first light guide supported by the supporting body; and a light source positioned to emit light into a first outer surface of the first light guide, the emitted light being output through a second outer surface of the first light guide, the second outer surface being adjacent to the first outer surface, wherein the supporting body comprises a first light guide supporting section extending from a central section of the supporting body to a first outer section of the supporting body, and wherein the first light guide supporting section supports the first light guide such that the first light guide is oriented towards a horizontal portion of the T-bar when the lighting assembly is installed on the T-bar, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly as described above wherein the first light guide supporting section supports the first light guide such that the first light guide is oriented at a first oblique angle to the horizontal portion of the T-bar when the lighting assembly is installed on the T-bar.


Claims 18-22, 24-31 and 59-62 are allowed for being dependent on the allowed claim 17. 

With regard to claim 32, while lighting assemblies having a T-bar of a suspension ceiling, the T-bar having a vertical portion and a horizontal portion extending along a length of the T-bar; a lighting fixture comprising:
a supporting body, the supporting body comprising a portion configured to rest on a portion of the T-bar; a first light guide supported by the supporting body; and a light source positioned to emit light into a first outer surface of the first light guide, the emitted light being output through a second outer surface of the first light guide, the second outer surface being adjacent to the first outer surface, wherein the supporting body comprises a first light guide supporting section extending from a central section of the supporting body to a first outer section of the supporting body, and wherein the first light guide supporting section supports the first light guide such that the first light guide is oriented towards the horizontal portion of the T-bar when the lighting fixture is installed on the T-bar, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly as described above wherein the first light guide supporting section supports the first light guide such that the first light guide is oriented at a first oblique angle to the horizontal portion of the T-bar when the lighting fixture is installed on the T-bar.

Claims 33-38 and 40-43 are allowed for being dependent on the allowed claim 32. 

With regard to claim 44, while lighting assemblies having a supporting body, the supporting body comprising a portion configured to rest on a portion of a T-bar of a suspension ceiling; a light guide supported by the supporting body; and a light source positioned to emit light into a first outer surface of the light guide, the emitted light being output through a second outer surface of the light guide, the second planar surface being adjacent to the first outer surface, wherein the supporting body comprises a light guide supporting section extending from a first side of the supporting body to a second side of the supporting body, and wherein the light guide supporting section supports the light guide including a a first side portion of the light guide and a second side portion of the light guide, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly as described above wherein the light guide supporting section supports the light guide such the first side portion of the light guide is lower at the first side of the supporting body than the second side portion of the light guide at the second side of the supporting body.

Claims 45-46, and 48-51 are allowed for being dependent on the allowed claim 44. 

With regard to claim 52, while lighting assemblies having a supporting body; a first light guide and a second light guide supported by the supporting body; and a first light source positioned to emit light into a first outer surface of the first light guide, the emitted light being output through a second outer surface of the first light guide, the second outer surface being adjacent to the first outer surface, wherein the supporting body comprises:
a longitudinally extending central section disposed between a first outer section and a second outer section, at least a portion of the central section is configured to rest on a portion of a T-bar of a suspension ceiling, and the second outer section being disposed opposite the first outer section, and a first ledge disposed on the first outer section of the supporting body, and a second ledge disposed on the second outer section of the supporting body, the first ledge being configured to support a first ceiling tile, and the second ledge being configured to support a second ceiling tile, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting assembly as disclosed above wherein the supporting body is configured to dispose the first light guide and the second light guide on opposite sides of the T-bar such that, when the lighting assembly is installed on the T-bar, the first light guide is disposed between the first ceiling tile and the T-bar and the second light guide is disposed between the second ceiling tile and the T-bar.

Claims 53-58 are allowed for being dependent on the allowed claim 52. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875


/WILLIAM J CARTER/Primary Examiner, Art Unit 2875